Citation Nr: 1000965	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus condition, 
to include sarcoidosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for lumbosacral strain stating that no new and material 
evidence was received.  The RO also denied service connection 
for sarcoidosis of the sinuses.  

Subsequently, the RO reopened the Veteran's claim for service 
connection for a back disability in a December 2008 
supplemental statement of the case and denied the Veteran's 
claim on the merits.  Regardless of the RO's determination, 
the Board must first determine if the claim was properly 
reopened, and only thereafter review the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 
5 F.3d 1366 (Fed. Cir. 2001).

In October 2009, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

In February 2009, the RO granted service connection for 
bilateral hearing loss.  Therefore, this issue is not before 
the Board at this time.

The issues of service connection for a sinus condition to 
include sarcoidosis and service connection for a low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The initial claim for service connection for a low back 
disability was denied in an unappealed February 1976 rating 
decision.

2.  The evidence received since the February 1976 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because 
the Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability, the Veteran requires no further 
assistance to substantiate this aspect of her claim.

II.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 38 U.S.C.A. §§ 7104, 
7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." Such 
evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a low 
back disability was denied in an June 1975 rating decision on 
the basis that the evidence did not show a chronic back 
disability during service.  In February 1976, the RO reopened 
her claim for service connection for a back condition, but 
denied the claim on the basis that the service treatment 
record did not establish service incurrence of a back injury 
or chronic back disability.  The Veteran was notified of this 
decision but did not respond within the following year.

The Board therefore finds that the February 1976 rating 
decision to be final under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of the denial in February 
1976.

In this regard, the Board notes that the Veteran has 
submitted additional private and VA treatment records showing 
a current low back disability.  As the newly received 
treatment records serve to establish a current disability and 
a possible chronic disability since service, they present a 
reasonable possibility of substantiating the current claim 
and are "material" under 38 C.F.R. § 3.156.

Accordingly, the claim for service connection for a low back 
disability is reopened. 


ORDER

New and material evidence having been submitted for the claim 
for service connection for a low back disability, the claim 
is reopened.  To this extent the appeal is allowed.


REMAND

The Veteran reported during the October 2009 Travel Board 
hearing that she was currently receiving treatment at the VA 
for her back disability and for sarcoidosis.  The Veteran 
specifically noted that she had an appointment for her back 
the week following the hearing.  Although recent VA treatment 
records were obtained and associated with the claims file 
following the hearing, the treatment record for the back a 
week following the hearing, was not acquired.  This record 
must be obtained, pursuant to 38 C.F.R. § 3.159(c)(2) (2008) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Here, the Veteran's service treatment records show 
treatment for rhinitis and possible allergies in September 
1974.  The claims file also shows a current diagnosis of 
sarcoidosis as well as treatment for her sinuses.  The 
Veteran claims that her current condition is due to her 
exposure to gas during a basic training exercise.  An 
examination is needed to determine the whether the Veteran's 
sarcoidosis or any current sinus condition is related to the 
Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding records of pertinent VA 
treatment for the Veteran's claimed 
disabilities.  If the RO/AMC is unable to 
locate any additional VA treatment 
records, then a memorandum of the 
RO/AMC's efforts in attempting to obtain 
those records should be associated with 
the claims file.

2.  Then the Veteran should be afforded a 
VA examination with an appropriate 
examiner, to determine the nature and 
etiology of the claimed sinus condition 
and sarcoidosis.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
sarcoidosis or sinus condition.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that sarcoidosis or 
a sinus condition, if any, is 
etiologically related to the Veteran's 
period of active service, including due 
to nuclear, biological and chemical 
agents used during basic training.

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion(s), 
with references to all relevant treatment 
records.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


